Citation Nr: 0927270	
Decision Date: 07/22/09    Archive Date: 07/30/09

DOCKET NO.  06-06 889A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to a temporary total rating based on surgical 
treatment necessitating convalescence under 38 C.F.R. § 4.30.

3.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
hernia.  

4.  Entitlement to an increased rating for postoperative 
residuals of a right ankle injury, currently rated 10 percent 
disabling, and to include entitlement to paragraph 30 
convalescence based on surgery.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Lipstein, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1990 to April 
1994.   

The right ankle matter comes to the Board of Veterans' 
Appeals (Board) from a September 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).  
The hernia and tinnitus matters come to the Board on appeal 
from a May 2007 rating decision of a VA RO.  The Veteran 
testified at a hearing before the Board in March 2009.

The May 2007 rating decision also denied entitlement to 
service connection for hearing loss in the left ear, as well 
as entitlement to an increased rating for middle left finger 
scar.  The Veteran perfected an appeal in October 2007 with 
regard to the denials; however, withdrew such appeal in a 
statement filed in November 2007, prior to certification to 
the Board.  Thus, the left ear hearing loss and middle left 
finger scar issues are not in appellate status.  See 
generally 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.204 
(2008).


FINDINGS OF FACT

1.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for service 
connection for tinnitus.  

2.  In March 2009, prior to the promulgation of a decision in 
the appeal, the Veteran withdrew his appeal for paragraph 30 
convalescence based on surgery.  

3.  The RO denied service connection for stomach hernia in a 
July 1994 rating decision and properly notified the Veteran, 
who did not initiate an appeal of that decision.

4.  The July 1994 rating decision is the last final decision 
prior to the Veteran's request to reopen his claim in March 
2006.    

5.  Evidence received since the July 1994 rating decision is 
cumulative of evidence previously of record and does not 
raise a reasonable possibility of substantiating the claim.  

6.  The Veteran's postoperative residuals of a right ankle 
injury demonstrate marked limitation of motion.  

7.  The Veteran has a tender scar of the right lateral 
malleolus.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to service connection 
for tinnitus.  38 U.S.C.A. §§ 7105(b)(2), (d)(5) (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 20.202, 20.204 (2008).

2.  The criteria for withdrawal of a substantive appeal have 
been met on the issue of entitlement to a temporary total 
rating based on surgical treatment necessitating 
convalescence under 38 C.F.R. § 4.30.  38 U.S.C.A. 
§§ 7105(b)(2), (d)(5) (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 20.202, 20.204 (2008).

3.  The July 1994 rating decision denying service connection 
for stomach hernia is final.  38 U.S.C.A. § 7105 (West 2002); 
38 C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103 (2008).

4.  New and material evidence has not been received to reopen 
the claim of entitlement to service connection for stomach 
hernia.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) 
(2008).

5.  The criteria for a 20 percent disability evaluation (but 
no higher) for postoperative residuals of a right ankle 
injury have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.3, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
5271, 5284 (2008).

6.  The criteria for a separate 10 percent evaluation for 
scar of the right lateral malleolus have been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7804 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

Before addressing the merits of the Veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2008) Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  The notification obligation in this case was 
accomplished by way of letters from the RO to the Veteran 
dated in June 2005 with regard to the ankle issue, in June 
2006 with regard to the hernia issue, and in September 2006 
with regard to the tinnitus issue.  

In June 2006, September 2006, and June 2007, the Veteran was 
provided with notice of the types of evidence necessary to 
establish a disability rating and the type of evidence 
necessary to establish an effective date.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Despite initial 
inadequate notice provided to the Veteran with regard to the 
ankle issue, the Board finds no prejudice to him in 
proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993) (where the 
Board addresses a question that has not been addressed by the 
agency of original jurisdiction, the Board must consider 
whether the appellant has been prejudiced thereby).  

The Court also issued a decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) during the pendency of this appeal which 
addressed the appropriate VCAA notice to be provided in cases 
involving the submission of new and material evidence to 
reopen previously decided issues.  The Court found that VA 
must notify a claimant of the evidence and information needed 
to reopen the claim, as well as the evidence and information 
needed to establish entitlement to service connection for the 
underlying condition(s) claimed (that is, that the 
obligations under Kent do not modify the requirement that VA 
must provide a claimant notice of what is required to 
substantiate each element of a service connection claim, see 
Dingess, supra).  In addition, VA must consider the bases for 
the prior denial and respond with a notice letter that 
describes what evidence would be needed to substantiate the 
element or elements that were found to be insufficient to 
establish service connection in the previous denial.

The Board notes that the June 2006 letter explained to the 
Veteran what constitutes "new" evidence and what 
constitutes "material" evidence in his case.  Thus, the 
Board concludes that the Veteran has been provided with the 
type of notice contemplated by the Court in Kent and no 
additional notice is necessary.

The Board notes that the United States Court of Appeals for 
Veterans Claims (Veterans Court), in Vazquez-Flores v. Peake, 
22 Vet. App. 37 (2008), clarified VA's notice obligations in 
increased rating claims.  Under Vazquez-Flores, 38 U.S.C.A. 
§ 5103(a) now requires, at a minimum, that the Secretary 
notify the claimant that, to substantiate a claim, the 
claimant must provide, or ask the Secretary to obtain, 
medical or lay evidence demonstrating a worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life.  Further, if 
the Diagnostic Code under which the claimant is rated 
contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  The notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

The Board acknowledges that the VCAA letter sent to the 
Veteran in June 2005 does not meet the requirements of 
Vazquez-Flores.  However, another letter that does meet such 
requirements was issued in June 2008.  Following the issuance 
of that letter, the claim was readjudicated and a 
supplemental statement of the case was issued in October 
2008, thus curing the timing defect.  See Mayfield, 444 F. 3d 
1328; Pelegrini, 18 Vet. App. 112 (2004).  

The RO also provided assistance to the Veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The evidence of record contains the Veteran's service 
treatment records and post-service VA and private medical 
records.  The Board acknowledges that some of the Veteran's 
post-service VA medical records are not on file.  Due to the 
missing medical records, the Board recognizes its heightened 
obligation to explain its findings and conclusions and to 
consider carefully the benefit of the doubt rule.  See O'Hare 
v. Derwinski, 1 Vet. App. 365 (1991).  

The evidence of record also contains several reports of VA 
examinations with regard to the right ankle issue.  The 
examination reports obtained are fully adequate and contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet. App. 204 (1994).  With regard to the 
hernia issue, no examination is required since the request to 
reopen the claim is denied in this decision.  A VA 
examination is not required with regard to a claim to reopen 
a finally adjudicated claim unless new and material evidence 
is received.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran and 
his representative have not made the RO or the Board aware of 
any additional evidence that needs to be obtained in order to 
fairly decide this appeal, and have not argued that any error 
or deficiency in the accomplishment of the duty to notify and 
duty to assist has prejudiced him in the adjudication of his 
appeal.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d. 1328 (Fed. Cir. 2006).  
Therefore, the Board finds that duty to notify and duty to 
assist have been satisfied.  For all the foregoing reasons, 
the Board will proceed to the merits of the Veteran's appeal.  

Tinnitus and Paragraph 30

Criteria & Analysis

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  Except for appeals withdrawn on the record at a 
hearing, appeal withdrawals must be in writing.  Withdrawal 
may be made by the appellant or his or her authorized 
representative.  See 38 C.F.R. § 20.204.

As noted in the Introduction, in a September 2005 rating 
decision, the RO denied entitlement to an increased rating 
for postoperative residuals of a right ankle injury, 
currently including entitlement to paragraph 30 convalescence 
based on surgery.  In a May 2007 rating decision, the RO 
denied entitlement to service connection for tinnitus.  In 
March 2009, the Veteran withdrew his appeals for entitlement 
to a temporary total rating based on surgical treatment 
necessitating convalescence, and for entitlement to service 
connection for tinnitus.  Thus, there remain no allegations 
of errors of fact or law for appellate consideration with 
respect to these issues.  Accordingly, the Board does not 
have jurisdiction to review the appeal on these matters and 
the issues of service connection for tinnitus and entitlement 
to paragraph 30 convalescence based on surgery are dismissed.


Hernia

Criteria & Analysis

Following notification of an initial review and adverse 
determination by the RO, a notice of disagreement must be 
filed within one year from the date of notification thereof; 
otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  
Following receipt of a notice of a timely disagreement, the 
RO is to issue a statement of the case.  38 C.F.R. § 19.26.  
A substantive appeal must be filed within 60 days from the 
date that the agency of original jurisdiction mails the 
statement of the case to the appellant, or within the 
remainder of the 1-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Evans v. Brown, 9 Vet. App. 273 (1996), the United States 
Court of Appeals for Veterans Claims (Court) held that to 
reopen a previously and finally disallowed claim, there must 
be new and material evidence presented or secured since the 
time that the claim was finally denied on any basis.  
Additionally, evidence considered to be new and material 
sufficient to reopen a claim should be evidence that tends to 
prove the merits of the claim that was the specified basis 
for the last final disallowance of the claim.

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.

If new and material evidence has been received with respect 
to a claim that has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

By rating decision in July 1994, the RO denied service 
connection for stomach hernia.  The Veteran did not file an 
appeal; thus, the RO decision is final.  38 U.S.C.A. § 7105.  
In March 2006, the Veteran filed a claim to reopen the 
previously denied claim of entitlement to service connection 
for stomach hernia.  The evidence that must be considered in 
determining whether new and material evidence has been 
submitted in this case is that evidence added to the record 
since the issuance of the RO decision in July 1994.  

The Board notes that even though the RO's May 2007 rating 
decision found that there was no new and material evidence to 
reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Upon review of the record, the Board finds that some of the 
evidence presented since the prior final denial of this claim 
in July 1994 is new, in that it was not previously of record, 
but it is not material, in that it does not raise a 
reasonable possibility of substantiating the claim.  At the 
time of the July 1994 decision, the Veteran's service 
treatment records were on file.  The basis of the July 1994 
denial was that service treatment records were negative for 
diagnosis, treatment or other findings of a hernia.  

The evidence received since the July 1994 decision consists 
of the Veteran's contentions, and various VA outpatient 
treatment records showing a hernia.

The newly submitted VA medical records do not indicate that 
the Veteran's current hernia began in service.  As this 
evidence does not relate (positively) to an unestablished 
fact necessary to substantiate the claim or raise a 
reasonable possibility of substantiating the claim, it cannot 
serve to reopen the claim.  

The Board has considered the Veteran's own lay statements to 
the effect that the hernia was due to service.  However, the 
Veteran is not competent to provide a medical nexus opinion 
between hernia and an injury, disease, or event of service 
origin.  Where, as here, the determinative issue involves a 
question of a medical nexus or medical causation, not capable 
of lay observation, competent medical evidence is required to 
substantiate the claim because a lay person is not qualified 
through education, training, and expertise to offer an 
opinion on medical causation.  Competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer a medical 
opinion.  38 C.F.R. § 3.159.  For this reason, the Board 
rejects the Veteran's statements as competent evidence to 
substantiate the claim that hernia is related to an injury, 
disease, or event of service origin.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).  There is not such a state of 
approximate balance of the positive evidence with the 
negative evidence to otherwise warrant a favorable decision 
for the issue adjudicated by this decision.  38 U.S.C.A. 
§ 5107(b).

Under these circumstances, the Board must conclude that new 
and material evidence has not been received, and that the 
criteria for reopening the claim seeking service connection 
for hernia are not met.

Right Ankle

Criteria & Analysis

A July 1994 rating decision granted service connection for 
residuals of postoperative right ankle injury and assigned a 
10 percent disability rating under Diagnostic Code 5271, 
effective April 20, 1994.  

Disability evaluations are determined by the application of 
the Schedule for Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods. 

It should also be noted that when evaluating disabilities of 
the musculoskeletal system, 38 C.F.R. § 4.40 allows for 
consideration of functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements.  DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Further, 38 C.F.R. § 4.45 provides that 
consideration also be given to weakened movement, excess 
fatigability and incoordination.  

Pursuant to Diagnostic Code 5271, moderate limitation of 
motion of an ankle warrants a 10 percent evaluation.  A 20 
percent evaluation (the highest rating available under this 
Code) requires marked limitation of motion.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5271.  The average normal range of 
motion of the ankle is from 20 degrees of dorsiflexion to 45 
degrees of plantar flexion.  38 C.F.R. § 4.71, Plate II.

Pursuant to Diagnostic Code 5284, moderately severe residuals 
of foot injuries are rated 20 percent disabling, and severe 
residuals of foot injuries are rated 30 percent disabling.  

The Veteran underwent a VA examination in August 2005.  He 
reported progressive daily pain, which caused him to limp and 
use a cane.  He stated that there were no increased 
limitations with flare-ups or repetitive motion.  He reported 
that he was able to work, although working was somewhat 
difficult because he had to do a lot of walking.  He denied 
any increased limitations with flare-ups or repetitive 
motion.  

Upon physical examination, the Veteran walked with a limp.  
There was no edema, redness or heat.  The Veteran could 
dorsiflex and plantar flex 20 degrees without pain.  There 
was 20 degrees of inversion and 5 degrees of eversion with 
some pain.  The examiner diagnosed fracture of the right 
ankle.  The examiner noted the surgical repair of the right 
ankle, decreased range of motion, and chronic pain secondary 
to the right ankle injury.  

VA outpatient treatment records dated in March 2006 reflect 
that the Veteran was assessed with remarkable decrease in 
right ankle range of motion, related to a 1992 fracture of 
the lateral malleolus, and post ankle surgery.  

The Veteran underwent another VA examination in August 2006.  
He reported severe right ankle pain and complained of "nerve 
damage" on the dorsum of the foot and lateral toes, along 
with abnormal gait.  He stated that he had lost "too many 
days of work to count" due to his ankle problem.  He 
reported that ambulation was painful.  He stated that there 
was still an ossicle remaining.  He denied any additional 
limitations following repetitive use other than increased 
pain and numbness on the dorsum of the foot.  He denied any 
flare-ups.  He denied any effect of incoordination, fatigue, 
weakness, or lack of endurance on his ankle joint function.  

Upon physical examination, there was full dorsiflexion from 
zero to 20 degrees with pain in the anterolateral aspect of 
the ankle near the lateral malleolus.  Plantar flexion was 
zero to 45 degrees with anterolateral ankle pain.  There was 
no effusion and no instability.  The Veteran had tenderness 
in the anterolateral aspect of the distal lateral malleolus.  
He exhibited extreme tenderness and embellished pain symptoms 
with writhing and grimacing.  There was no evidence of acute 
fracture or dislocation and the joint spaces were well-
maintained with no soft tissue swelling.  The examiner 
diagnosed injury to the right ankle while in the service, 
without evidence of a definite fracture, with surgical 
intervention to remove accessory ossicles with no relief of 
symptoms.  The Veteran had increased pain and used an 
exaggerated, abnormal gait to prevent pain in his ankle, 
although his gait forced more stress on the lateral aspect of 
the ankle.  The Veteran had a fair amount of functional 
overlay and exhibited embellishment of pain when examined, 
when donning his brace, and when he ambulated.  The 
subjective complaints did not correlate with the objective 
findings of the examination.  

VA outpatient treatment records dated in September 2007 
reflect that the Veteran underwent an excision of the right 
distal fibula ossicle.  

The Veteran underwent another VA examination in December 
2007.  He reported constant pain every day averaging about 7 
out of 10 and going to 9 out of 10 with weightbearing.  He 
denied any feeling on the top of the right third, fourth and 
fifth toes.  He denied any swelling or additional limitation 
with flare-ups.  He reported interference with daily 
activities especially with walking and weightbearing.  He 
stated that his right ankle was aggravated by his occupation, 
which required a lot of walking.  

Upon physical examination, there was no deformity.  There was 
a one inch by one-quarter inch scar on the right lateral 
malleolus which was very tender to touch.  There was a very 
small hypopigmented scar just medially to that scar from 
prior surgery.  These scars were well-healed, with good 
texture and good adherence.  There was no keloid formation, 
elevation or depression.  There were no breakdowns or 
ulcerations.  There was no limitation of function of the scar 
and no functional impairment.  Right ankle dorsiflexion was 
from zero to 17 degrees with pain in the lateral malleolus, 
and plantar flexion was from zero to 20 degrees with pain in 
the lateral malleolus.  Active range of motion did not 
produce any weakness, fatigue or incoordination.  There was 
no additional loss of range of motion with repetitive 
movements time three.  Inversion examination was painful.  
The examiner diagnosed right ankle ossicle removal in 1992; 
another procedure in September 2007 to remove another 
ossicle; and chronic right ankle pain.  

As noted above, the August 2005 VA examiner noted that the 
Veteran could plantar flex to 20 degrees.  Thus, the Board 
finds that there is evidence of marked limitation of motion, 
and a 20 percent disability rating should be assigned.  To 
that extent, the appeal is granted.  The Board has considered 
the applicability of additional diagnostic codes potentially 
applicable to the Veteran's service-connected postoperative 
residuals of a right ankle injury.  However, no higher or 
separate evaluation is warranted under any of these 
diagnostic codes.  In this regard, the Board observes that 
higher evaluation under Diagnostic Code 5284 is not warranted 
as there is no evidence of severe residuals of foot injuries.  

As previously noted, when evaluating musculoskeletal 
disabilities on the basis of limitation of motion, functional 
loss due to limited or excess movement, pain, weakness, 
excess fatigability, or incoordination is to be considered in 
the determination of the extent of limitation of motion.  38 
C.F.R. § 4.40, 4.45, 4.59 (2003); DeLuca, 8 Vet. App. at 204-
07.  The Board notes that the Veteran has reported pain in 
the right ankle.  The Board finds, however, that the 
currently assigned 20 percent disability rating contemplates 
additional functional loss due to the Veteran's complaints of 
ankle pain, thus, the Board finds that 38 C.F.R. § 4.40, 4.45 
and 4.59 do not provide a basis for a higher rating.  See 
DeLuca, 8 Vet. App. at 204-07.  In addition, because 20 
percent is the maximum rating under Diagnostic Code 5271, the 
Court's decision in DeLuca is not applicable.  See Johnston 
v. Brown, 10 Vet. App. 80, 85 (1997) (pain cannot be the 
basis for an award under a diagnostic code in excess of the 
maximum evaluation under that code).  The 20 percent rating 
assigned herein for his right ankle disability accurately 
reflects his disability picture as contemplated under the VA 
rating criteria throughout the rating period on appeal.

It is noted that, except as otherwise provided in the rating 
schedule, all disabilities, including those arising from a 
single disease entity, are to be rated separately, unless the 
conditions constitute the same disability or the same 
manifestation. See Esteban v. Brown, 6 Vet. App. 259 (1994); 
see also 38 C.F.R. § 4.14 (the evaluation of the same 
disability under various diagnoses is to be avoided).  The 
critical inquiry in making such a determination is whether 
any of the symptomatology is duplicative or overlapping; the 
appellant is entitled to a combined rating where the 
symptomatology is distinct and separate.  Esteban, 6 Vet. 
App. at 262.

While not specifically raised by the Veteran, the Board 
observes that the December 2007 VA examination revealed that 
the Veteran's scar of the right lateral malleolus was very 
tender to touch.  From the VA examination findings, it 
appears that such tenderness emanates from the scar itself.  
As such, the Board finds that a separate 10 percent 
evaluation for the scar is warranted pursuant to Diagnostic 
Code 7804. The Board notes that in reaching this conclusion, 
the evidence is at least in equipoise, and the benefit of the 
doubt doctrine has been applied.  See 38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The assignment of an extra-schedular rating was also 
considered in this case under 38 C.F.R. § 3.321(b)(1); 
however, the record contains no objective evidence that the 
Veteran's postoperative residuals of a right ankle injury has 
resulted in marked interference with earning capacity or 
employment beyond that interference contemplated by the 
assigned evaluation.  Under these circumstances, the Board 
finds that the Veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).

ORDER

The appeal for service connection for tinnitus is dismissed.  

The appeal for entitlement to paragraph 30 convalescence 
based on surgery is dismissed.  

New and material evidence having not been received, the 
appeal seeking to reopen a claim of service connection for 
hernia is denied.

Entitlement to a 20 percent disability rating for 
postoperative residuals of a right ankle injury is warranted.  
To that extent, the appeal is granted.  

A separate 10 percent evaluation for scar of the right 
lateral malleolus is granted, subject to the governing law 
and regulations pertaining to the payment of monetary 
benefits.


____________________________________________
C. L. WASSER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


